Citation Nr: 1731416	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-31 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increase in the "staged" rating assigned for degenerative disc disease, L4-L5 and L5-S1 (thoracolumbar spine disability), currently rated 20 percent disabling prior to July 15, 2013 (with the period following July 15, 2013 no longer on appeal).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to September 1986, and from October 1986 to September 1996.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a September 2011 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, granted service connection for a thoracolumbar spine disability with a 10 percent rating effective from November 18, 2010.  An interim July 2013 rating decision of the RO in Columbia, South Carolina, granted an increased 20 percent rating for thoracolumbar spine disability, effective July 15, 2013.  An interim December 2014 rating decision granted an increased 40 percent rating for thoracolumbar spine disability, effective December 4, 2013.  An interim January 2016 rating decision continued the 40 percent rating for thoracolumbar spine disability and assigned separately compensable ratings for radiculopathy of the bilateral lower extremities.  The Veteran's claims file remains in the jurisdiction of the Columbia, South Carolina, RO.

This matter was originally before the Board in March 2015, when it was remanded by another Veterans Law Judge (VLJ) to schedule a Board hearing.  In September 2015, the Veteran testified at a videoconference Board hearing before the undersigned; a transcript is included in the record.  On the record at the Board hearing, the Veteran waived initial AOJ review of any additional relevant evidence added to the record since the last adjudication by the RO.  Additional evidence, to include a January 2016 VA examination report, was received and has been reviewed by the Board.

This matter was again before the Board in May 2016, when the Board issued a decision granting a 20 percent rating (but no higher rating) for the thoracolumbar spine disability for the period prior to July 15, 2013; the Board also granted a 40 percent rating (but no higher rating) for the thoracolumbar spine disability for the period from July 15, 2013 onward.

Thereafter, the Veteran filed an appeal to the Court.  In January 2017, the Veteran's representative before the Court and VA's General Counsel filed with the Court a Joint Motion for Partial Remand (Joint Motion) to vacate the Board's May 2016 decision to the extent of the Board's denial of a further increased rating (in excess of 20 percent) for the Veteran's service-connected thoracolumbar spine disability for the period prior to July 15, 2013.  The Joint Motion states that only the period prior to July 15, 2013 remains for consideration in this matter: "Appellant agrees to abandon his claim to a rating in excess of 40% for his spine disability from July 15, 2013."  The Joint Motion was granted by the Court in January 2017.  The basis for the Joint Motion included a finding that "the Board erred in relying upon an inadequate May 2011 Compensation and Pension (C&P) examination."  This issue has now returned to the Board for further appellate review and action consistent with the directives of the January 2017 Joint Motion.

The Board notes that the May 2016 Board decision additionally addressed a separate issue of entitlement to service connection for bladder cancer.  The bladder cancer issue was remanded to the Agency of Original Jurisdiction (AOJ) for additional development of the evidentiary record at that time.  The bladder cancer issue was therefore not before the Court and not substantively addressed by the January 2017 Joint Motion, which expressly noted that "the Court does not have jurisdiction over the claim."  The Board notes that the processing of the Board's May 2016 remand directives is currently in progress at the AOJ, and that issue has not been recertified to the Board for further appellate review at this time.  The Board shall not take jurisdiction over the bladder cancer issue in these circumstances.

The Board notes that in the time since the May 2016 Board decision, the Veteran has appointed a new representative to assist him before VA.  In September 2016, the Veteran submitted a properly executed VA Form 21-22 properly appointing The American Legion as his new representative before VA.  The new representative is now accordingly listed on the title of page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2017 Joint Motion finds that "the Board erred in relying upon an inadequate May 2011 Compensation and Pension (C&P) examination."  The Joint Motion explains that "[t]he May 2011 C&P examiner found there was objective evidence of pain on active range of motion (ROM) and following repetitive use but did not specify at where he experienced pain on ROM in compliance with 38 C.F.R. § 4.40."  Additionally, the Joint Motion explains that "[t]he examiner also found that Appellant experienced flare-ups but did not indicate whether his ROM was further limited during flare-ups in compliance with § 4.40."

The Joint Motion specifically directs that "[r]emand is necessary for a medical option [sic - the Board understands this as a mistyping of 'opinion'] to be obtained, in regard to Appellant's symptoms prior to July 15, 2013, to address (1) where Appellant's pain begins and ends on ROM and (2) whether his pain limits his functional ability during flare-ups and, if feasible, for such opinion to be portrayed in the terms of the degree of any additional ROM loss due to pain during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995)...."

The Board must also consider this case in light of the recent Court decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include certain range of motion testing whenever possible in cases of joint disabilities.  The last sentence of 38 C.F.R. § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The Court further indicated that whether a joint is weight-bearing is a medical question that has to be answered by the examiner, not the adjudicator.

The Board concludes that the May 2011 VA examination report's findings do not meet the specifications of Correia.  The examination report contains range of motion testing results for active motion, but not for passive motion.  They also do not provide range of motion testing results for weight-bearing and nonweight-bearing (and they do not indicate whether such testing is possible).  A further medical opinion is thus necessary under 38 C.F.R. § 3.159 (c)(4).  As the rating period on appeal ended in July 2013, it is necessary to ask for a retrospective medical opinion as to what the Veteran's range of motion in passive, weight-bearing, and nonweight-bearing may have been at the time of the prior May 2011 VA examination (if it is possible to provide such an opinion without resorting to speculation).

To comply with both (1) the directives of the Joint Motion in this particular case, and (2) the holding of the Court in Correia, this case must be remanded to obtain a retrospective medical opinion regarding the details of the Veteran's thoracolumbar spine disability symptoms in the period prior to July 15, 2013.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the Veteran's claims-file to an appropriate VA examiner to provide a retrospective opinion regarding the extent of the Veteran's thoracolumbar spine disability in the past (to comply with the January 2017 Joint Motion in this case and also the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016)).  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  Specifically, the VA examiner should attempt to provide opinions on the following matters:

a) To comply with the directives of the January 2017 Joint Motion in this case: In regard to the Veteran's symptoms prior to July 15, 2013, with specific attention to the May 2011 VA examination documenting clinical testing results from inspection of the Veteran's spine, please opine (to the extent possible) as to --

 (i) where the Veteran's pain began and ended on range of motion testing, and 

(ii) whether his pain limited his functional ability during flare-ups.

If feasible, these opinions should be expressed in the terms of the degree of any additional range of motion loss due to pain during flare-ups.

b)  To comply with the requirements of the Court's holding in Correia: Please opine (to the extent possible) as to whether passive motion and/or motion in weight-bearing and nonweight-bearing would have been different from the active range of motion findings shown on the May 2011 VA examination report and, if so, the extent to which such would have been different.

If any opinion cannot be rendered without resorting to speculation, the examiner should so state and explain the reasons why the opinion cannot be given.  If any retrospective opinion sought requires current clinical examination of the Veteran, then the appropriate VA clinical examination of the Veteran should be arranged and the indicated testing completed.

If a new VA clinical examination of the thoracolumbar spine is accomplished, all indicated tests should be done, and the reports of all such studies incorporated into the examination report to be associated with the claims file.  The examiner should report all pertinent information informing the sought retrospective opinion regarding the manifestations and symptomatology of the service-connected thoracolumbar spine disability for the period prior to July 15, 2003.

The examiner should provide a complete explanation for all opinions given.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  The AOJ should then review the record and readjudicate the claim on appeal.  If any portion of the issue on appeal remains denied to any extent, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




